DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, 16-17, 19, 21-22, and 24-25 are pending and under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim 17 recites “means of mechanical gluing” and as such, is interpreted under section 112(f). There is no other structure within the claim for the “mechanical gluing” function, and as such, this falls under section 112(f) as currently drafted. 
The corresponding structure is best described in par. 0042 where a mixing is described as a stirring. This claim will be interpreted in view of the above. 
Claim Objections
Claim 12 is objected to because of the following informalities:  “the mineral fillers” should read “mineral fillers” as this element is not included in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 9-10, 12, 14, 17, 19, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The term “preferably” renders this unclear as to which elements are required in the claim and which are exemplary as outlined below:
Claim 3 recites “solid content of resin to wood fibers is 10 to 40%” and then “more preferably 15 to 30%” and “most preferably 15 to 25%.”
Claim 5 recites “300 to 900 kg/m3” and then “more preferably 500 to 800 kg/m3” and also “even more preferably from 650 to 750 kg/m3”.
Claim 6 recites “temperatures between 140 and 170 C” and then “more preferably between 140 and 160 C.” 
Claim 7 recites “pressing pressure of 4 to 10 MPa” and then “preferably 7 to 9 MPa.”
Claim 9 recites “5 to 150% by weight based on the mass of the binder” and then “preferably 10 to 100% by weight and most preferably 35-90% by weight.” 
Claim 12 recites “particularly preferably in combination with nitrogen containing compounds such as amines” and also recites “an average particle size of 10 nm to 150 microns” and then “preferably 500 nm to 50 microns and most preferably 800-900 nm.” 

Claim 17 recites “solids content of binder to wood fibers is 10 to 50%” and then “more preferably 15 to 40% and most preferably 15 to 25%.” 
Claims 19 and 21 each recite a range of temperatures and a range of densities, both appended with “preferably.” 
Claim 22 recites “moisture content of 2 to 8%” and then “preferably 3 to 5%.” 
All of the above claims are interpreted under BRI for purposes of compact prosecution as including the broadest ranges only.  
Regarding claims 10 and 12, the phrase “such as” or "such as in particular" or “particularly preferably . . . such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-12, 14, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schrul et al. (US 2018/0345530), hereinafter Schrul, in view of Poulton et al. (EP 3 059 056 A1), hereinafter Poulton. 
Citations are to the English translation of EP 3 059 056 A1 that is appended to the original document attached with this Office Action.
Regarding claims 1-3, 6 and 14, Schrul discloses a method of manufacturing a wood-based panel comprising the following steps: (a) providing wood chips or fibers (par. 0061-0069 and up to par. 0105 for full explanation of fibers/chips); 
claims 1 and 3); 
(d) pre-compacting the fibers in a press at a pressing temperature of 60 C or below (par. 0042, 0192) (claims 1); and 
(e) pressing the pre-compacted boards at a temperature of 130 C to 260 C (par. 0213) (claims 1 and 6), overlapping with the claimed ranges for each of the pressing steps. 
Regarding the overlapping ranges above, it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the range of temperatures used in the press in the pre-compacting and compacting steps above is as claimed as well as the composition of the wood/glue mixture for each of the above claim limitations. 
Schrul does not explicitly disclose (b) breaking down the wood chips into wood fibers in a refiner for 3-20 minutes at a pressure of 4-16 bar as required in claim 1 or the power applied in claims 2/14 when refining these chips into fibers.  
However Schrul does recognize the substitutability of “wood fibers” and “wood chips” (par. 0092-0105) noting that any wood chips or fibers would be appropriate as long as they can be shaped into a board. 
Furthermore, Poulton discloses a method of producing fibers from wood raw materials by  (b) breaking them down in a refiner at a pressure of up to 10 bar (par. 0014, 0030-0032 of translation) for a time of at least 3 minutes (par. 0053 of translation) (claims 1 and 14), overlapping with the claimed ranges for both claims. 
claim 2). One of ordinary skill in the art would have found the techniques of Poulton usable in the process of Schrul above as both references produce boards from wood fibers/chips and a resin material in a press to form a board in two steps of pressing, a pre-pressing and a pressing step. As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Poulton to produce the wood material used in the process of Schrul above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the chips are broken down as specified by Poulton above, in the process of Schrul above.  
Regarding the overlapping ranges above (Poulton), it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ranges are as claimed.
Regarding claim 4, Schrul/Poulton discloses the subject matter of claim 1, and further disclsoes that the pre-compaction is conducted at an ambient temperature such that the thermosetting resin would inherently not stage or react (par. 0188-0194). 
Regarding claims 8 and 10-11, Schrul/Poulton discloses the subject matter of claim 1, and further discloses the use of mineral fillers (par. 0124-0137), such as flame retardants (par. 0122), including aluminum hydroxide (par. 0137). Examiner interprets that the flame retardants such as aluminum hydroxide as disclosed in par. 0137 would be capable of meeting the requirements of claim 11 as this claim references a known standard in the art. Therefore, it would 
Regarding claim 9, Schrul/Poulton discloses the subject matter of claim 8, and further discloses that the mineral fillers are added in an amount overlapping with the claimed range (Schrul, par. 0161). It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mineral fillers are in a range as is claimed. 
Regarding claim 12, Schrul/Poulton discloses the subject matter of claim 1, and further discloses adding inorganic phosphorus compounds to the binder (Schrul, par. 0159 - phosphate), with the mineral fillers with a particle size overlapping with the claimed range (Schrul, par. 0139)
Regarding claims 16-17, Schrul/Poulton discloses the subject matter of claim 1, and further discloses that the glue is put onto the fibers in a blow line (Poulton, par. 0043 of translation) with the ratio being discussed in claim 1 above. It would have been obvious to one of ordinary skill in the art to have incorporated this limitation for the same reasons as set forth above in claim 1.  The mixing as described in Schrul, par. 0114 and par. 0123 would be interpreted as an equivalent to the stirring as noted above as it describes substantially the same type of a mixing function to produce a slurry or suspension as described in Schrul. 
Regarding claim 22, Schrul/Poulton discloses the subject matter of claim 1, and further discloses drying the wood fibers to a moisture content of 4-8% which lies inside of the claimed range (Schrul, par. 0107-0108). It has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the wood fibers are dried to a moisture content as is claimed prior to adding the glue as described above in claim 1. 
Claims 5, 7, 19, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schrul (US 2018/0345530) in view of Poutlon (EP 3 059 056 A1) as applied to claim 1 above, and further in view of Schrul et al. (US 2020/0108524), hereinafter Schrul (‘524).
Regarding claims 5, 7, 19, and 21, Schrul/Poulton discloses the subject matter of claim 1, and further discloses the temperature range as discussed above, but does not explicitly disclose the compaction pressure/density as in the pre-compacted panel or the post-compacted panel as in claims 5, 7, 19,  and 21.
However, Schrul (‘524) discloses a similar method of producing a wood-based panel as in Schrul/Poulton above and discloses the production of a panel having a final density overlapping with the claimed range (‘524, par. 0055, 0157). One of ordinary skill in the art would have known that the pre-compacted panel would have been less in density than the post-compacted panel as the pressing would necessarily cause some density increase when given compaction pressure. Accordingly, it would have been obvious to one of ordinary skill in the art to have adjusted the density of the pre-compacted board intermediate, such that when applying a supplied amount of pressing pressure in the pressing step, the final result is a density as is also claimed. 
Regarding claims 24-25, Schrul/Poulton discloses the subject matter of claim 1, but does not explicitly disclose placing a decorative paper impregnated with resin onto the surface of the panel as claimed. 
However, Schrul (‘524) discloses a similar method as Schrul/Poulton above and further discloses (‘524, par. 0264-0266) the use of a melamine or a phenolic resin impregnated decorative paper (par. 0264-0266) (as in claims 24-25) that can be applied under heat and pressure to a similar type of board as produced above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/ANDREW D GRAHAM/Examiner, Art Unit 1742